                     UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION - DETROIT


IN RE:
BURNARD NELSON CAMPBELL                              CASE NO: 18-50387
KAREN ELIZABETH CAMPBELL                             CHAPTER: 13
                                                     JUDGE:   SUCCESSOR TO
                                                              JUDGE
                                                              SHEFFERLY
                     Debtor(s)        /

     ORDER GRANTING DEBTORS’ MOTION TO RETAIN BALANCE OF
       INSURANCE PROCEEDS TO PURCHASE OF REPLACEMENT
                        AUTOMOBILE

        This matter having come on for hearing before the Court by way of the Debtors’
Motion to Retain Insurance Proceeds, et. seq., service having been made, no response
being filed, a certificate of non-response being filed with the Court, and the Court being
otherwise fully advised in the premises;

       NOW THEREFORE;

       IT IS HEREBY ORDERED that Debtor may retain the insurance proceeds in
the approximate amount of $3735.39 obtained from USAA Insurance, for insurance
settlement and satisfaction from Debtors’ 2014 Nissan Murano.

       IT IS FURTHER ORDERED that the insurance proceeds obtained by Debtor in
the amount of $3,735.39 may be utilized to obtain replacement transportation.

        IT IS FURTHER ORDERED that Nissan Motors Acceptance issue a release of
lien to Debtors upon receipt of insurance proceeds, so the vehicle can be salvaged.

Signed on April 6, 2021




18-50387-lsg    Doc 73     Filed 04/06/21     Entered 04/06/21 14:25:16        Page 1 of 1
